Citation Nr: 0816892	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record. 

At the time of the veteran's Board hearing, the veteran 
submitted additional pertinent evidence to the Board and 
waived his right to have this evidence initially considered 
by the RO.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to 
service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App.  
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

According to testimony the veteran presented at the December 
2007 Travel Board hearing as well as statements of record, he 
contends that he was exposed to loud noise during the 
performance of his duties as an ensign in a ship's engine 
room; an Officer of the Deck who had to be on the bridge 
during any gunnery exercises or other firing of the ship's 
weapons; and aboard a gunboat in the rivers and off the 
waters of Vietnam.  He did not wear ear protection.  After 
service, in his occupation as a sales engineer, he was not 
exposed to industrial noise, gunfire, or other loud noises.

In addition to the veteran's DD Form 214, the claims folder 
includes service personnel records showing that he served as 
an Officer of the Deck (Underway) and as an Officer of the 
Deck (Formation Steaming), and that he served with the Naval 
Advisory Group, Military Assistance Command, in Vietnam. 

Service medical records are negative for evidence of hearing 
loss disability.  

The post-service evidence includes letters and audiometric 
reports from a private physician, D.A.D., M.D., dated in May 
2004 and May 2006.  Dr. D. has reported that the veteran has 
progressive sensorineural hearing loss.  The physician opined 
that the veteran continues to have slow progressive high-
frequency sensorineural hearing loss due to significant noise 
exposure while in the Navy on a gunship.  The audiogram from 
Dr. D. dated in May 2006 shows that the auditory threshold in 
the frequency 4000 Hertz clearly exceeds 40 decibels in the 
veteran's right and left ears.  

While the service medical records do not show that the 
veteran had hearing loss disability during service, his 
essential contention is that he was exposed to acoustic 
trauma in service and that his hearing disability resulted 
from such exposure.  The credibility of the veteran's 
testimony as well as corroboration of the reported 
occupational nature of the veteran's service with the U.S. 
Navy indicates that he was exposed to significant noise 
during service.  The medical evidence shows that he does 
currently have hearing loss disability.  In the opinion of 
the private physician, the veteran's bilateral sensorineural 
hearing loss is in part due to his in-service noise exposure.  
There is no competent medical opinion to the contrary.  
Therefore, the Board finds that service connection for a 
bilateral hearing loss disability is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


